MEMORANDUM
JOHN LEWIS SMITH, Jr., District Judge.
Currently before the Court is defendants’ motion to strike plaintiff’s demand for a jury trial on her claim that defendants discharged her from her position as general manager of the House of Representatives Restaurant System, in violation of her fifth amendment right against discrimination on the basis of her sex. It has previously been established by the Court of Appeals that plaintiff has indeed stated a viable claim for damages against the defendants which can be presented directly under the fifth amendment. See Walker v. Jones, 733 F.2d 923, 933 (D.C.Cir.1984).
In addition to plaintiff’s prayer in her complaint demanding $1,000,000 compensatory damages, and $3,000,000 punitive damages, she requested equitable relief in the form of, inter alia, back pay and reinstatement to her former position. In support of their motion to strike plaintiff’s demand for a jury trial, defendants contend that because plaintiff’s fifth amendment sex discrimination claim is essentially patterned under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17 1, she is restricted to a bench trial on all of her claims, both legal and equitable. The Court disagrees.
The parties are in agreement that there is no right to a jury trial in Title VII actions. See Saad v. Burns International Security Services, Inc., 456 F.Supp. 33, 37 (D.D.C.1978). They further agree that claims which are equitable in nature are properly triable by the court. They part company however in regard to defendant’s contention that because plaintiff’s sex discrimination action is similar to a Title VII action, she, like a Title VII litigant, is restricted to a bench trial on all of her claims. The Court finds that notwithstanding any *1203resemblance between plaintiffs fifth amendment action and an action which might otherwise have been brought under Title VII, she is entitled to a jury trial on her claims for compensatory and punitive damages.
Any similarities between the remedies sought by plaintiff here, and the equitable remedies available under Title VII, end with plaintiffs prayer for legal relief in the form of damages. The various forms of relief available under Title VII, e.g., reinstatement, awarding of backpay, etc., are exclusively equitable remedies to be determined through the exercise of the Court’s discretion, and not by a jury. Johnson v. Georgia Highway Express, Inc., 417 F.2d 1122, 1125 (5th Cir.1969); see also Great American Federal Savings & Loan Association v. Novotny, 442 U.S. 366, 375, 99 S.Ct. 2345, 2350, 60 L.Ed.2d 957 (1979). Where equitable claims for relief are combined with legal claims however, the parties have a right to a jury trial on the legal claims:
If the action is properly viewed as one for damages only, our conclusion that this is a legal claim obviously requires a jury on demand. And if this legal claim is joined with an equitable claim, the right to a jury trial on the legal claim, including all issues common to both claims, remains intact.
Curtis v. Loether, 415 U.S. 189, 196 n. 11, 94 S.Ct. 1005, 1009 n. 11, 39 L.Ed.2d 260 (1973). See also Saad v. Burns International Security Services, Inc., supra, 456 F.Supp. at 37; Hybki v. Alexander & Alexander, 536 F.Supp. 483, 484 (D.C. Mo. 1982).
Although the principle that legal claims are triable before a jury seems to be axiomatic, defendants cite a number of cases in support of their deprecation that “a jury trial here would be reversible error.” Defndts’ Reply in Support of Mot. Strike Jury Demand at 7. The Court has read each of defendants’ cited authorities in this respect and has found that in every one of these cases, the courts’ rulings distinguished, in no uncertain terms, that a jury trial of equitable claims for back pay was error. See, e.g., Harkless v. Sweeny Independent School District, 427 F.2d 319, 324 (5th Cir.1970), noting:
This circuit has rejected the view ‘... that the trio of Beacon Theatres (v. Westover), [359 U.S. 500, 79 S.Ct. 948, 3 L.Ed.2d 988 (1959)], Dairy Queen, Inc. (v. Wood), [369 U.S. 469, 82 S.Ct. 894, 8 L.Ed.2d 44 (1962)], and Thermo-Stitch (v. Chemical-Cord Processing Corp) [294 F.2d 486 (5th Cir.1961) ] is a catalyst which suddenly converts any money request into a money claim triable by jury.’ (citation omitted).
None of these cases involved back pay. Each involved separate equitable and legal claims joined in the same case. The legal claims were triable by the jury. (emphasis added). The back pay issue here was not a separate legal claim— rather it was a part of the main equitable claim — reinstatement.
Id. See also Troy v. City of Hampton, 756 F.2d 1000, 1003 (4th Cir.1985); Smith v. Hampton Training School For Nurses, 360 F.2d 577, 581 n. 8 (4th Cir.1966) (“But the claim (for back pay) is not one for damages; it is an integral part of the remedy of reinstatement, and should be determined by the court”); McFerren v. County Board of Education of Fayette County, Tennessee, 455 F.2d 199, 202-204 (6th Cir.1972).
In conclusion, defendants’ authorities utterly fail to establish that a jury trial of plaintiff’s legal claims for damages in this matter, as opposed to her equitable claims for back pay, would be inappropriate. In view of the foregoing, the Court concludes that the defendants’ “Motion to Strike Jury Demand” must be denied. An appropriate order will be entered.

. While Congress prohibited sex discrimination in public and private discrimination, it exempted its own staffs from Title VII's coverage. § 2000e-16(a). In Davis v. Passman, 442 U.S. 228, 99 S.Ct. 2264, 60 L.Ed.2d 846 (1979), the Supreme Court implied a remedy directly from the fifth amendment for sex discrimination by a member of Congress in dismissing a female staff member.